Citation Nr: 1138469	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  06-17 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for adenomyosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from January 1973 to September 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before a VA Decision Review Officer (DRO) at a September 2010 hearing conducted at the RO.  A transcript of the hearing is of record.

Procedural History

The Board previously considered the Veteran's claim in December 2008, at which time the instant claim was denied.  Following receipt of additional evidence, which had been submitted to the Board but not associated with the Veteran's claims file prior to the December 2008 decision, the Board vacated its decision in March 2009, and remanded the instant case for additional evidentiary development.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.


FINDING OF FACT

The competent evidence of record weighs against a finding that the Veteran has been diagnosed with adenomyosis at any point during the appeal period.


CONCLUSION OF LAW

Adenomyosis was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior to the initial unfavorable agency decision in April 2005.  The RO's February and December 2004, March 2006 and April 2009 notice letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein and what information and evidence must be submitted by her, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  She was specifically told that it was her responsibility to support the claim with appropriate evidence.  Finally the letter advised her what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records are associated with claims file.  All available post-service treatment records and reports identified by the Veteran have been obtained and associated with the claims file.  The Veteran has indicated that she has received additional private medical treatment since her separation from active service.  However, she has indicated records related to such treatment have been destroyed by the providers.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded VA examinations for her claimed disability in January 2005 and July 2009.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

The January 2005 and July 2009 VA examinations are adequate for the purposes of determining service connection, as they involved a review of the Veteran's pertinent medical history and, to the extent possible, a physical examination of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  While an etiological opinion with supporting rationale was not rendered in either case, as will be discussed further below, the VA examination reports indicate no pathology to render a diagnosis of adenomyosis.  As such, the lack of an etiological opinion with supporting rationale does not render the January 2005 or July 2009 examinations inadequate.  See id.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veteran maintains she suffers from adenomyosis that first begin while she was on active duty.  However, the Board notes there is no competent medical evidence that she is currently diagnosed with adenomyosis.  In this regard, the Board notes that June 1994 private treatment records indicate the results of a pap smear showed adenomyosis.  Further, an August 1995 treatment record indicates a past medical history of uterine adenomyosis status post endometrial ablation.  However, records dated the same month also indicate the Veteran no longer suffered from bleeding secondary to ablation.  In addition, a January 2002 Surgical Pathology Report notes a uterine biopsy revealed no endometrial tissue present.  While a March 2002 ultrasound revealed possible focal adenomyosis, no formal diagnosis of such disorder was rendered.

The Veteran was provided a VA examination in January 2005 to determine the nature of her claimed disorder.  After a review of the Veteran's claims file and physical examination of the Veteran, the VA examiner opined that he was unable to render a diagnosis of adenomyosis based on the record and examination performed.  The VA examiner noted that there were no uterine masses palpated by examination to suggest fibroid development.  In addition, pap smear results were normal.

The Veteran submitted a September 2008 statement from Dr. Largoza, her private treatment provider.  In this statement, Dr. Largoza noted that the Veteran has a history of two previous endometrial ablation for abnormal uterine bleeding.  Dr. Largoza noted that a September 2008 pelvic ultrasound revealed a heterogeneous uterine pattern without definitive fibroids, which may represent adenomyosis, pending pathology confirmation.  The Veteran submitted a second statement by Dr. Largoza in March 2009, which noted the Veteran's "past history is significant of [a]denomyosis."  

In light of the September 2008 medical statement, the Veteran was provided a second VA examination in July 2009.  In conjunction with the VA examination, the VA physician reviewed the Veteran's pertinent medical history, including the September 2008 and March 2009 statements from Dr. Largoza, and, to the extent possible, performed a physical examination.  The VA examiner concluded that there is no objective evidence or pathology to render a current diagnosis of adenomyosis.  In this regard, the VA examiner noted the Veteran refused a gynecological examination and pap smear during her visit.  The VA examiner further noted that a pelvic ultrasound demonstrated a tiny echogenic focus that is identified in the endometrium, though this nonspecific finding does not suggest any pathology.  The VA examiner also noted that the ultrasound examination demonstrated no evidence of adenomyosis.  In summarizing the findings of the July 2009 VA examination, the VA physician again noted that there is no current pathology to render a diagnosis of adenomyosis, though history suggested there has been abnormal bleeding as a result of probable adenomyosis.  The VA examiner noted this condition may have been cured by the ablation procedure documented in the Veteran's medical records.

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

In considering whether the Veteran is currently diagnosed with adenomyosis, the Board acknowledges the September 2008 statement by Dr. Largoza, suggesting a possible diagnosis of adenomyosis.  However, the Board notes that there remains no definitive diagnosis of adenomyosis of record.  Further, the Board observes that, when asked by the Veteran to provide a letter diagnosing adenomyosis without the condition of "pending pathology," Dr. Largoza noted "I can't."  See December 2008 Telephone Triage Form.  

The Board also acknowledges the record reflects a past history of adenomyosis.  However, the Board notes that there is no diagnosis of this disorder during the current appeal period, commencing February 2004 upon receipt of the Veteran's claim for benefits.  There is no competent evidence within the pendency of the instant claim that supports a finding that the Veteran currently suffers from adenomyosis.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).

In sum, the Board finds that there is no competent evidence of a current diagnosis of adenomyosis at any point during the pendency of the appeal.  As discussed above, both January 2005 and July 2009 VA examinations found no objective evidence or pathology to render a diagnosis of adenomyosis.  As such, the preponderance of the evidence weighs against a finding that the Veteran currently suffers from adenomyosis, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).  


ORDER

Service connection for adenomyosis is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


